Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the applicant’s Response after final action filed on 02/25/2021 in which Claims 1-33 are presented for examination.
Status of claims
Claims 1-33 are pending; of which claims 13-27 and 29-33 are allowed.
Terminal Disclaimer

The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US application Patents No. 16/549,839 has been reviewed and are accepted. The terminal disclaimers have been recorded.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “performing a method that involves examining  ledger data of a blockchain ledger. A node data of multiple candidate nodes are examined. The examining node data includes examining data of candidate nodal networks associated with respective candidate nodes. The blockchain ledger access 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491